 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 9                                  (SACRAMENTO DIVISION)
10

11    DUSA PHARMACEUTICALS, INC.,                      Case No. 2:19-cv-1155-MCE-AC
12                       Plaintiff,                    [PROPOSED] ORDER GRANTING
                                                       STIPULATION TO CONTINUE THE
13             v.                                      HEARING ON PLAINTIFF’S MOTION
                                                       FOR DEFAULT JUDGMENT
14    DR. ANDREA WILLEY,
15                       Defendant.
16

17            Now pending before the Court is the Stipulation to Continue the Hearing on Plaintiff’s
18   Motion for Default Judgment, filed on October 15, 2019.
19            Having reviewed the parties’ Stipulation, and good cause having been shown, the Court
20   hereby grants the parties’ stipulated request.
21            THEREFORE, IT IS ORDERED that the hearing on Plaintiff’s Motion for Default
22   Judgment, which is presently scheduled for October 30, 2019, be continued to December 4, 2019,
23   and that all related deadlines be calculated based on the new hearing date.
24   IT IS SO ORDERED.
25

26   Dated:     October 16, 2019
27

28


                            [PROPOSED] ORDER GRANTING STIPULATION
